DETAILED ACTION
Receipt of amendment and response dated 04/12/21 is acknowledged.
Claims 2-4 have been canceled.
New claim 21 has been added and read on elected species.	
Claims 1, 5-11 and 21 read on elected species. 
Claims 12-20 that read on Non-elected species have been withdrawn from consideration.
The following rejection has been maintained:  

Double Patenting
Claims 1, 5-11 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-16, 18 and 20 of US Patent 10,517,835 in view of Hofmüller et al (submitted on IDS dated 10/16/20, Keratomycosis refractory to common therapy due to a Coelomycete not yet described treated successfully with PHMB in combination with systemic and local terbinafine. A case report. Mycoses, 2012, Vol.55, Supplement 4, p.207, Abstract No P361) and Walls et al (can. J. Infect. Dis. Med Microbiol 2013; 24(2):109-112).
Both sets are drawn to a composition comprising nanoparticles formed of a polymer and terbinafine. While patented claims recite at least two sizes of nanoparticles and the instant claims are silent on the particle sizes, instant claims are generic and hence encompass the patented sizes of the nanoparticles. Further, both sets of claims recite the additional components of the compositions such as buffers, 
For the claimed ratio and the amounts of PHMB and terbinafine, claim 6 of the patent teaches 0.2-0.4 mg/ml of PHMB and 0.06 to 6 mg/ml of terbinafine. Patented claims do not recite the low concentrations of PHMB and terbinafine. 
In this regard, Hofmüller teaches that a combination of terbinafine and PHMB successfully treats keratomycosis. Hofmüller teaches local treatment with a topical solution of terbinafine was well tolerated, and teaches administering 0.25% terbinafine and 0.02% PMHB. Hofmüller also teaches an MIC of 0.32 µg/ml and 1.56 µg/ml with terbinafine and PHMB. Hofmüller does not teach the amount of PHMB to be higher than terbinafine. Further, Walls describe immunocompetent patients with fungal osteomyelitis, in whom treatment with a combination of systemic antifungals (including terbinafine) at 2 mg/L (which translates to 2µg/ml) and PHMB resulted in cure or prolonged remission (page 110, col. 2, first two paragraphs and Discussion). Walls also teaches different amounts of PHMB for treating different infections (col.1, page 111).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to choose the optimum amounts of each of the compounds with an expectation to achieve a synergistic effect in treating an infection because Hofmüller teaches a combination of terbinafine and PHMB for successfully treating fungal infection. With respect to the ratio of PHMB: terbinafine (claim 1) or the amounts of terbinafine and PHMB (new claim 21), Hofmüller teaches the combination for treating fungal infections, and Walls also suggests a combination of terbinafine and 

Response to Arguments
Applicant’s response dated 04/12/21 did not address the Double patenting rejection and hence the rejection has been maintained.
	

The following rejection of record has been withdrawn in light of the persuasive argument:  

1.	Claims 1, 6-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0111971 to Evers et al., and de Paula et al (Polymers 2011, 3, 928-941), in view of Hofmüller et al (submitted on IDS dated 10/16/20, Keratomycosis refractory to common therapy due to a Coelomycete not yet described treated successfully with PHMB in combination with systemic and local terbinafine. A case report. Mycoses, 2012, Vol.55, Supplement 4, p.207, Abstract No P361) US 7871649 to Modak et al, and Walls et al (can. J. Infect. Dis. Med Microbiol 2013; 24(2):109-112).


2.	Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0111971 to Evers et al., and de Paula et al (Polymers 2011, 3, 928-941), in view of Hofmüller et al (submitted on IDS dated 10/16/20, Keratomycosis refractory to common therapy due to a Coelomycete not yet described treated successfully with PHMB in combination with systemic and local terbinafine. A case report. Mycoses, 2012, Vol.55, Supplement 4, p.207, Abstract No P361) US 7871649 to Modak et al, and Walls et al (can. J. Infect. Dis. Med Microbiol 2013; 24(2):109-112), as applied to claims 1, 6-11 and 21, and further in view of US 2010/0021530 to Weinfield.	
The prior art rejections have been withdrawn because de Paula et al teaches nanoparticles of PHMB but does not teach or suggest combining with another agent, in particular, terbinafine; and Evers does not suggest combining terbinafine with PHMB. Thus the prior art of record does not reasonably suggest combining nanoparticles comprising PHMB and terbinafine in a ratio of 3:1, wherein the nanoparticles are defined in the instant specification as “0.5 to 200 nm”. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611